IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 98-50742
                         Summary Calendar



LUCRECIA PILAR DURBIN and
DAVID LEON DURBIN,

                                           Plaintiffs-Appellants,

versus

JANET RENO et al.,

                                           Defendants-Appellees.

                         - - - - - - - - - -
           Appeal from the United States District Court
                 for the Western District of Texas
                        USDC No. SA-98-CV-35
                         - - - - - - - - - -

                            July 1, 1999

Before POLITZ, BARKSDALE, and STEWART, Circuit Judges.

PER CURIAM:*

     Lucrecia and David Durbin appeal the district court’s

dismissal of their complaint arising out of deportation

proceedings brought against Lucrecia Durbin.    On March 5, 1997,

an immigration judge ordered Lucrecia Durbin deported.

Subsequently, the Durbins requested a writ of mandamus ordering

the appellees to issue a certificate of citizenship to Lucrecia

Durbin.   The Durbins contend that Lucrecia, who is a native of

Guatemala, is a United States citizen by virtue of her marriage

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 98-50742
                                -2-

to David.   The Durbins also seek money damages for alleged

constitutional violations committed by the appellees during

Lucrecia’s application for citizenship and during deportation

proceedings.   They claimed that appellees discriminated against

the class of women who derived United States citizenship from the

citizenship of their husbands, and discriminated against the

class of men whose wives derived United States citizenship from

the citizenship of their husbands.   David Durbin also alleged

that he was unlawfully arrested by border patrol officials Larry

Nichols, J.M. Kohlman, and Mike Wilson, giving rise to a claim

under Bivens v. Six Unknown Fed. Narcotics Agents, 403 U.S. 388

(1971).

     Pursuant to 8 U.S.C. § 1252(g), “no court shall have

jurisdiction to hear any cause or claim by or on behalf of any

alien arising from the decision or action by the Attorney General

to commence proceedings, adjudicate cases, or execute removal

orders against any alien under this Act.”   The Durbins’ request

for mandamus arises from the Attorney General’s initiation of

deportation proceedings against Lucrecia Durbin.   The district

court properly concluded that it did not have subject-matter

jurisdiction to hear the Durbins’ request for mandamus.     See Reno

v. American-Arab Anti-Discrimination Comm., 119 S. Ct. 936

(1999); see also Humphries v. Various Federal USINS Employees,

164 F.3d 936, 942 (5th Cir. 1999).

     The Durbins claim for money damages based on discrimination

also arose from the Attorney General’s initiation of deportation

proceedings.   The district court properly concluded that it did
                            No. 98-50742
                                 -3-

not have subject-matter jurisdiction on that issue.    Id.

Accordingly, On these issues, the district court’s decision is

AFFIRMED.

     David Durbin’s claim of unlawful arrest, however, is not

jurisdictionally barred under § 1252(g).   See Humphries, 164 F.3d

at 941 (holding that appellant’s claims of involuntary servitude

and mistreatment while in detention were not barred by § 1252(g).

Accordingly, the district court’s decision is VACATED and the

case REMANDED for consideration of the merits of David Durbin’s

claim of unlawful arrest.

     AFFIRMED in part, VACATED and REMANDED in part.